Per Curiam. The only question sought to be raised in this case is whether or not the court below erred in excluding from the jury a printed book purporting to be the charter and ordinances of the city of Bunker Hill, published by authority of the city council. It is objected on the part of appellee that this question can not be considered by this court because the paper copied into the record as a bill of exceptions is void for want of the seal of the judge who tried the case. Upón inspection of the record we find the point to be well taken, and upon the authority of Miller v. Jenkins, 44 Ill. 443, affirm the judgment of the court below. Judgment affirmed.